EX-99.1 For Additional Information, please contact CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. JPMBB Commercial Mortgage Securities Trust 2014-C19 Reports Available www.ctslink.com Corporate Trust Services Commercial Mortgage Pass- Through Certificates Payment Date: 5/17/17 8480 Stagecoach Circle Series 2014-C19 Record Date: 4/28/17 Frederick, MD 21701-4747 Determination Date: 5/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Exchangeable Certificates Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 16 Principal Prepayment Detail 17 Historical Detail 18 Delinquency Loan Detail 19 Specially Serviced Loan Detail 20 - 21 Advance Summary 22 Modified Loan Detail 23 Historical Liquidated Loan Detail 24 Historical Bond/Collateral Loss Reconciliation Detail 25 Interest Shortfall Reconciliation Detail 26 - 27 Defeased Loan Detail 28 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage KeyBank National Association Midland Loan Services Pentalpha Surveillance LLC Securities Corp. 11501 Outlook Street A Division of PNC Bank, N.A. PO Box 4839 383 Madison Avenue Suite 300 10851 Mastin Street, Building 82 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66211 Overland Park, KS 66210 Contact: Brian Baker Contact: Andy Lindenman Contact: Heather Wagner Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 317-4372 Phone Number: (913) 253-9570 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 28 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46641WAS6 1.266100% 67,211,000.00 15,911,894.26 1,429,127.63 16,788.37 0.00 0.00 1,445,916.00 14,482,766.63 31.17% A-2 46641WAT4 3.045600% 468,698,000.00 468,698,000.00 0.00 1,189,555.52 0.00 0.00 1,189,555.52 468,698,000.00 31.17% A-3 46641WAU1 3.669400% 112,365,000.00 112,365,000.00 0.00 343,593.44 0.00 0.00 343,593.44 112,365,000.00 31.17% A-4 46641WAV9 3.996500% 276,298,000.00 276,298,000.00 0.00 920,187.46 0.00 0.00 920,187.46 276,298,000.00 31.17% A-SB 46641WAW7 3.584100% 62,128,000.00 62,128,000.00 0.00 185,560.80 0.00 0.00 185,560.80 62,128,000.00 31.17% A-S 46641WAZ0 4.243200% 98,670,000.00 98,670,000.00 0.00 348,897.12 0.00 0.00 348,897.12 98,670,000.00 23.89% B 46641WBA4 4.394100% 89,860,000.00 89,860,000.00 0.00 329,044.85 0.00 0.00 329,044.85 89,860,000.00 17.27% C 46641WBB2 4.665919% 63,431,000.00 63,431,000.00 0.00 246,636.60 0.00 0.00 246,636.60 63,431,000.00 12.60% D 46641WAG2 4.665919% 65,193,000.00 65,193,000.00 0.00 253,487.73 0.00 0.00 253,487.73 65,193,000.00 7.79% E 46641WAJ6 4.000000% 31,715,000.00 31,715,000.00 0.00 105,716.67 0.00 0.00 105,716.67 31,715,000.00 5.45% F 46641WAL1 3.750000% 17,620,000.00 17,620,000.00 0.00 55,062.50 0.00 0.00 55,062.50 17,620,000.00 4.16% NR 46641WAN7 3.750000% 56,382,769.00 56,382,769.00 0.00 162,201.88 0.00 0.00 162,201.88 56,382,769.00 0.00% CSQ 46641WBD8 4.969400% 21,703,000.00 21,703,000.00 0.00 89,875.74 0.00 0.00 89,875.74 21,703,000.00 0.00% R 46641WAQ0 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,431,274,770.00 1,379,975,663.26 1,429,127.63 4,246,608.68 0.00 0.00 5,675,736.31 1,378,546,535.63 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46641WAX5 1.179215% 1,085,370,000.00 1,034,070,894.26 1,016,160.03 0.00 1,016,160.03 1,032,641,766.63 X-B 46641WAY3 0.271819% 89,860,000.00 89,860,000.00 20,354.73 0.00 20,354.73 89,860,000.00 X-C 46641WAE7 0.840920% 105,717,769.00 105,717,769.00 74,083.49 0.00 74,083.49 105,717,769.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The balances of the Class A-S, Class B, Class C certificates represent the balance of their respective Regular Interest, as detailed in the Pooling and Servicing Agreement. A portion of these classes may be exchanged and held in Class EC. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 28 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46641WAS6 236.74538781 21.26329961 0.24978605 0.00000000 0.00000000 215.48208820 A-2 46641WAT4 1,000.00000000 0.00000000 2.53799999 0.00000000 0.00000000 1,000.00000000 A-3 46641WAU1 1,000.00000000 0.00000000 3.05783331 0.00000000 0.00000000 1,000.00000000 A-4 46641WAV9 1,000.00000000 0.00000000 3.33041665 0.00000000 0.00000000 1,000.00000000 A-SB 46641WAW7 1,000.00000000 0.00000000 2.98674994 0.00000000 0.00000000 1,000.00000000 A-S 46641WAZ0 1,000.00000000 0.00000000 3.53600000 0.00000000 0.00000000 1,000.00000000 B 46641WBA4 1,000.00000000 0.00000000 3.66174994 0.00000000 0.00000000 1,000.00000000 C 46641WBB2 1,000.00000000 0.00000000 3.88826599 0.00000000 0.00000000 1,000.00000000 EC 46641WBC0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 D 46641WAG2 1,000.00000000 0.00000000 3.88826607 0.00000000 0.00000000 1,000.00000000 E 46641WAJ6 1,000.00000000 0.00000000 3.33333344 0.00000000 0.00000000 1,000.00000000 F 46641WAL1 1,000.00000000 0.00000000 3.12500000 0.00000000 0.00000000 1,000.00000000 NR 46641WAN7 1,000.00000000 0.00000000 2.87679876 0.00000000 0.00000000 1,000.00000000 CSQ 46641WBD8 1,000.00000000 0.00000000 4.14116666 0.00000000 0.00000000 1,000.00000000 R 46641WAQ0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46641WAX5 952.73583595 0.93623375 0.00000000 951.41911664 X-B 46641WAY3 1,000.00000000 0.22651602 0.00000000 1,000.00000000 X-C 46641WAE7 1,000.00000000 0.70076668 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 28 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 46641WAZ0 4.243200% 98,670,000.00 98,670,000.00 0.00 348,897.12 0.00 0.00 348,897.12 98,670,000.00 A-S (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 98,670,000.01 98,670,000.00 0.00 348,897.12 0.00 0.00 348,897.12 98,670,000.00 B Regular Interest Breakdown B (Cert) 46641WBA4 4.394100% 89,860,000.00 89,860,000.00 0.00 329,044.85 0.00 0.00 329,044.85 89,860,000.00 B (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 89,860,000.01 89,860,000.00 0.00 329,044.85 0.00 0.00 329,044.85 89,860,000.00 C Regular Interest Breakdown C (Cert) 46641WBB2 4.665919% 63,431,000.00 63,431,000.00 0.00 246,636.60 0.00 0.00 246,636.60 63,431,000.00 C (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 63,431,000.01 63,431,000.00 0.00 246,636.60 0.00 0.00 246,636.60 63,431,000.00 Class EC Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance EC 46641WBC0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 28 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,358,272,664.18 1,380,221,871.08 1,429,127.70 0.00 0.00 0.00 1,356,843,536.55 1,378,875,713.07 1,429,127.70 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 04/01/2017 - 04/30/2017 30 16,788.37 0.00 16,788.37 0.00 0.00 0.00 16,788.37 0.00 A-2 04/01/2017 - 04/30/2017 30 1,189,555.52 0.00 1,189,555.52 0.00 0.00 0.00 1,189,555.52 0.00 A-3 04/01/2017 - 04/30/2017 30 343,593.44 0.00 343,593.44 0.00 0.00 0.00 343,593.44 0.00 A-4 04/01/2017 - 04/30/2017 30 920,187.46 0.00 920,187.46 0.00 0.00 0.00 920,187.46 0.00 A-SB 04/01/2017 - 04/30/2017 30 185,560.80 0.00 185,560.80 0.00 0.00 0.00 185,560.80 0.00 X-A 04/01/2017 - 04/30/2017 30 1,016,160.03 0.00 1,016,160.03 0.00 0.00 0.00 1,016,160.03 0.00 X-B 04/01/2017 - 04/30/2017 30 20,354.73 0.00 20,354.73 0.00 0.00 0.00 20,354.73 0.00 X-C 04/01/2017 - 04/30/2017 30 74,083.49 0.00 74,083.49 0.00 0.00 0.00 74,083.49 0.00 A-S 04/01/2017 - 04/30/2017 30 348,897.12 0.00 348,897.12 0.00 0.00 0.00 348,897.12 0.00 B 04/01/2017 - 04/30/2017 30 329,044.85 0.00 329,044.85 0.00 0.00 0.00 329,044.85 0.00 C 04/01/2017 - 04/30/2017 30 246,636.60 0.00 246,636.60 0.00 0.00 0.00 246,636.60 0.00 D 04/01/2017 - 04/30/2017 30 253,487.73 0.00 253,487.73 0.00 0.00 0.00 253,487.73 0.00 E 04/01/2017 - 04/30/2017 30 105,716.67 0.00 105,716.67 0.00 0.00 0.00 105,716.67 0.00 F 04/01/2017 - 04/30/2017 30 55,062.50 0.00 55,062.50 0.00 0.00 0.00 55,062.50 0.00 NR 04/01/2017 - 04/30/2017 30 176,196.15 0.00 176,196.15 0.00 0.00 13,994.28 162,201.88 16,082.22 CSQ 04/01/2017 - 04/30/2017 30 89,875.74 0.00 89,875.74 0.00 0.00 0.00 89,875.74 0.00 Totals 5,371,201.20 0.00 5,371,201.20 0.00 0.00 13,994.28 5,357,206.93 16,082.22 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 28 Other Required Information Available Distribution Amount (1) 6,786,334.56 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected 10086284 1 2,218,379.23 12,145.63 5/11/17 Total 2,218,379.23 12,145.63 (1) The Available Distribution Amount includes any Prepayment Premiums . (2) Indicates loans in special servicing with a loan status of ‘0’, Current. Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 28 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 5,391,908.04 Master Servicing Fee - Midland Loan Services 14,266.89 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,794.93 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 574.99 ARD Interest 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 2,069.96 Net Prepayment Interest Shortfall 0.00 Total Fees 20,706.77 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Reimbursement for Interest on Advances 0.00 Interest Reserve Withdrawal 0.00 ASER Amount 12,145.63 Total Interest Collected 5,391,908.04 Special Servicing Fee 1,848.65 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,429,127.70 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout-Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 13,994.28 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,429,127.70 Payments to Certificateholders & Others: Other: Interest Distribution 5,357,206.93 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,429,127.63 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 6,786,334.56 Total Funds Collected 6,821,035.74 Total Funds Distributed 6,821,035.61 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (3) Scheduled # of Scheduled % of Agg WAM WAC Weighted State # of Scheduled % of Agg WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 1 4,569,304.26 0.34 23 4.7200 NAP Defeased 1 4,569,304.26 0.34 23 4.7200 NAP Alabama 1 11,100,000.00 0.82 83 4.5720 1.660000 $9,999,999 or less 37 229,052,866.81 16.88 69 4.9075 1.982821 California 9 294,558,046.27 21.71 78 4.5884 2.480884 $10,000,000 to $19,999,999 12 184,211,190.86 13.58 63 4.8468 1.805444 Colorado 2 15,905,468.00 1.17 55 5.2601 1.107348 $20,000,000 to $24,999,999 4 94,064,337.64 6.93 37 5.0085 1.744227 Connecticut 1 5,542,668.05 0.41 84 4.9800 2.130000 $25,000,000 to $49,999,999 8 281,757,782.55 20.77 77 4.6478 1.952446 Florida 2 17,120,450.96 1.26 82 5.0401 1.537244 Georgia 3 24,545,805.39 1.81 22 4.5589 1.840533 $50,000,000 to 99,999,999 3 221,973,036.93 16.36 71 4.6129 1.961170 Illinois 27 62,674,002.56 4.62 71 4.8490 1.594423 $100,000,000 or Greater 3 341,215,017.50 25.15 45 4.4315 2.212320 Indiana 5 81,794,001.94 6.03 46 4.7809 1.994139 Kentucky 2 37,242,070.82 2.74 23 4.7400 1.380000 Totals 68 1,356,843,536.55 100.00 62 4.6838 1.988538 Louisiana 1 33,000,000.00 2.43 83 4.5720 1.660000 Maryland 2 97,265,169.49 7.17 81 4.3546 2.897211 Massachusetts 3 16,005,279.01 1.18 31 4.5233 2.010547 Michigan 6 53,677,272.37 3.96 48 4.9736 1.986909 Nevada 2 42,635,181.51 3.14 25 4.3694 1.856871 New Jersey 3 27,883,486.13 2.06 67 4.9252 1.543680 New York 2 170,000,000.00 12.53 32 4.5244 1.854118 North Carolina 4 25,917,457.76 1.91 64 4.7560 2.613574 North Dakota 1 8,790,547.29 0.65 23 6.5750 (0.220000) Ohio 2 19,028,138.82 1.40 83 4.8751 1.148919 Pennsylvania 5 138,955,236.20 10.24 49 4.8146 1.314134 South Carolina 2 11,773,074.78 0.87 83 4.9996 1.474839 Tennessee 3 15,296,318.42 1.13 82 4.6570 1.942518 Texas 5 57,824,383.13 4.26 33 4.4633 2.509415 See footnotes on last page of this section. Utah 1 21,908,932.18 1.61 83 4.7900 1.820000 Virginia 3 51,631,241.19 3.81 151 5.0348 1.674763 Washington, DC 1 10,200,000.00 0.75 83 4.6940 2.450000 Totals 99 1,356,843,536.55 100.00 62 4.6838 1.988538 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 1 4,569,304.26 0.34 23 4.7200 NAP Defeased 1 4,569,304.26 0.34 23 4.7200 NAP 1.35 or less 9 211,031,603.93 15.55 66 4.9729 1.147931 Industrial 5 47,020,104.08 3.47 47 4.7060 1.963656 1.36 to 1.45 4 152,740,651.38 11.26 27 4.7706 1.391638 Lodging 10 137,430,139.73 10.13 76 5.0415 2.262982 1.46 to 1.55 6 57,147,208.57 4.21 66 4.9571 1.503129 Mixed Use 1 6,579,401.84 0.48 20 5.3700 0.650000 1.56 to 1.65 10 151,675,522.05 11.18 91 4.7493 1.615060 Mobile Home Park 5 24,764,078.92 1.83 23 4.7790 1.430000 1.66 to 1.80 4 94,418,008.98 6.96 55 4.8606 1.686356 Multi-Family 32 195,902,989.48 14.44 40 4.8462 1.500189 1.81 to 2.00 12 134,508,009.83 9.91 60 4.8532 1.906738 Office 17 366,385,514.04 27.00 43 4.6440 2.015646 2.01 to 2.25 5 87,243,862.81 6.43 62 4.5173 2.108707 Retail 26 569,290,853.96 41.96 81 4.5507 2.104999 2.26 or Greater 17 463,509,364.74 34.16 63 4.4142 2.817212 Self Storage 2 4,901,150.22 0.36 82 4.9457 3.543919 Totals 68 1,356,843,536.55 100.00 62 4.6838 1.988538 Totals 99 1,356,843,536.55 100.00 62 4.6838 1.988538 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 1 4,569,304.26 0.34 23 4.7200 NAP Defeased 1 4,569,304.26 0.34 23 4.7200 NAP 4.40000% or less 8 420,078,933.73 30.96 55 4.2714 2.547337 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.40001% to 4.60000% 9 118,173,214.15 8.71 56 4.5155 2.296142 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.60001% to 4.80000% 18 386,461,018.43 28.48 49 4.7482 1.700937 25 to 36 months 2 14,672,668.05 1.08 81 4.6315 1.825100 4.80001% to 5.00000% 12 212,480,447.13 15.66 101 4.9293 1.648743 37 to 48 months 65 1,337,601,564.24 98.58 61 4.6842 1.991897 5.00001% to 5.20000% 14 153,068,191.38 11.28 73 5.0943 1.680454 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 5.20001% to 5.40000% 4 29,221,880.18 2.15 55 5.3309 1.531630 5.40001% to 5.60000% 1 24,000,000.00 1.77 23 5.4140 1.750000 Totals 68 1,356,843,536.55 100.00 62 4.6838 1.988538 5.60001 or Greater 1 8,790,547.29 0.65 23 6.5750 (0.220000) Totals 68 1,356,843,536.55 100.00 62 4.6838 1.988538 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Remaining Stated Term (Fully Amortizing Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Remaining Stated # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Term Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 1 4,569,304.26 0.34 23 4.7200 NAP 238 months or less 1 32,596,903.52 2.40 203 4.9800 1.600000 60 months or less 20 578,400,301.11 42.63 27 4.6483 1.767103 239 months or greater 0 0.00 0.00 0 0.0000 0.000000 61 months or greater 46 741,277,027.66 54.63 82 4.6982 2.181231 Totals 1 32,596,903.52 2.40 203 4.9800 1.600000 Totals 67 1,324,246,633.03 97.60 58 4.6765 1.998102 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 1 4,569,304.26 0.34 23 4.7200 NAP Defeased 1 4,569,304.26 0.34 23 4.7200 NAP Interest Only 13 513,468,696.00 37.84 60 4.4467 2.384155 Underwriter's Information 0 0.00 0.00 0 0.0000 0.000000 239 Months or Less 4 27,800,733.02 2.05 64 5.5015 1.111879 12 Months or Less 67 1,352,274,232.29 99.66 62 4.6837 1.990087 240 to 299 Months 5 33,655,839.87 2.48 61 5.1061 1.974382 13 to 24 Months 0 0.00 0.00 0 0.0000 0.000000 300 Months or Greater 44 744,752,059.88 54.89 57 4.7844 1.768963 25 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 67 1,324,246,633.03 97.60 58 4.6765 1.998102 Totals 68 1,356,843,536.55 100.00 62 4.6838 1.988538 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10086250 1 RT Orange CA 439,270.83 0.00 4.217% N/A 4/1/24 N 125,000,000.00 125,000,000.00 5/1/17 10084095 2 MF Various Various 459,703.24 165,550.46 4.740% N/A 4/7/19 N 116,380,567.90 116,215,017.50 5/7/17 10086251 3 OF Brooklyn NY 361,750.00 0.00 4.341% N/A 3/1/19 N 100,000,000.00 100,000,000.00 5/1/17 10086252 4 RT Hanover MD 321,600.00 0.00 4.288% N/A 2/6/24 N 90,000,000.00 90,000,000.00 5/6/17 10086253 5 OF New York NY 279,212.50 0.00 4.787% N/A 4/1/21 N 70,000,000.00 70,000,000.00 5/1/17 10086254 6 RT Various Various 252,836.15 91,682.02 4.888% N/A 4/1/24 N 62,064,718.95 61,973,036.93 5/1/17 10086255 7 RT Stoughton MA 33,077.66 14,500.93 4.419% 2/1/19 2/1/20 N 8,982,391.56 8,967,890.63 5/1/17 10086256 8 RT Park Ridge IL 33,628.83 0.00 4.420% 12/1/23 12/1/26 N 9,130,000.00 9,130,000.00 5/1/17 10086257 9 RT Frisco TX 33,922.75 0.00 4.679% 12/1/23 12/1/26 N 8,700,000.00 8,700,000.00 5/1/17 10086258 10 RT Westampton NJ 19,999.07 7,937.63 4.678% 12/1/23 12/1/26 N 5,129,611.94 5,121,674.31 5/1/17 10086259 11 RT OFallon IL 15,415.64 6,078.37 4.709% 12/1/23 12/1/26 N 3,928,386.56 3,922,308.19 5/1/17 10086260 12 RT Fayetteville GA 10,944.75 5,545.77 4.040% 2/1/19 2/1/20 N 3,250,914.46 3,245,368.69 5/1/17 10086261 13 RT Chelmsford MA 10,078.26 0.00 4.636% 12/1/23 12/1/26 N 2,608,696.00 2,608,696.00 5/1/17 10086262 14 RT Houston TX 9,289.69 3,817.52 4.570% 12/1/23 12/1/26 N 2,439,306.32 2,435,488.80 5/1/17 10086263 15 RT Various Various 168,021.00 0.00 4.572% N/A 4/1/24 N 44,100,000.00 44,100,000.00 5/1/17 10086264 16 RT Rancho Cucamonga CA 163,438.85 56,265.04 5.076% N/A 1/6/24 N 38,638,026.65 38,581,761.61 5/6/17 10086265 17 RT Reno NV 141,158.28 57,307.37 4.322% N/A 1/1/19 N 39,192,488.88 39,135,181.51 5/1/17 10086266 18 RT Centreville VA 135,979.59 169,263.80 4.980% N/A 4/1/34 N 32,766,167.31 32,596,903.52 5/1/17 10086267 19 RT Muncie IN 122,614.15 58,149.48 4.192% N/A 4/1/21 N 35,099,470.74 35,041,321.26 5/1/17 10086268 20 LO Garden Grove CA 133,729.59 44,451.17 4.790% N/A 4/6/24 N 33,502,192.99 33,457,741.82 5/6/17 10086269 21 LO Anaheim CA 119,359.24 37,804.72 4.787% 2/1/24 2/1/29 N 29,920,845.49 29,883,040.77 5/1/17 10086270 22 OF Austin TX 108,822.50 38,167.94 4.503% N/A 4/6/19 N 29,000,000.00 28,961,832.06 5/6/17 10086271 23 MH Various Various 98,771.54 37,311.62 4.779% N/A 4/6/19 N 24,801,390.54 24,764,078.92 5/6/17 10086272 24 OF Detroit MI 98,385.26 33,735.62 5.040% N/A 4/6/19 N 23,425,062.16 23,391,326.54 5/6/17 10086273 25 MF West Lafayette IN 108,280.00 0.00 5.414% N/A 4/1/19 N 24,000,000.00 24,000,000.00 5/1/17 10082630 26 OF Lehi UT 87,584.68 32,949.37 4.790% N/A 4/1/24 N 21,941,881.55 21,908,932.18 5/1/17 10086274 27 IN Various Various 76,929.00 28,481.10 4.668% N/A 4/1/19 N 19,776,093.01 19,747,611.91 5/1/17 10086275 28 OF Warrenville IL 78,799.21 27,647.73 4.978% N/A 4/1/24 N 18,997,297.81 18,969,650.08 5/1/17 10086276 29 OF Los Angeles CA 69,095.95 0.00 4.323% N/A 4/1/19 N 19,180,000.00 19,180,000.00 5/1/17 10082628 30 IN Roseville CA 78,395.83 19,570.10 5.000% N/A 4/1/24 N 18,815,000.00 18,795,429.90 5/1/17 10086277 31 LO Fresno CA 72,573.42 25,685.12 4.954% N/A 4/1/24 N 17,579,350.76 17,553,665.64 5/1/17 10086278 32 OF Peachtree Corners GA 62,235.69 23,032.38 4.669% N/A 4/1/19 N 15,995,466.42 15,972,434.04 5/1/17 10086279 33 OF Hamilton NJ 66,609.64 22,141.74 5.125% N/A 4/6/24 N 15,596,403.64 15,574,261.90 5/6/17 10086281 35 MF Various IL 50,557.82 17,727.28 4.810% N/A 4/6/24 N 12,613,177.52 12,595,450.24 5/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10084018 36 RT Inverness FL 51,231.48 18,158.62 4.950% N/A 4/1/24 N 12,419,752.30 12,401,593.68 5/1/17 10086282 37 MF Dublin OH 48,205.57 17,620.41 4.867% N/A 4/6/24 N 11,885,489.89 11,867,869.48 5/6/17 10086283 38 LO Norfolk VA 50,404.31 22,583.74 5.317% N/A 4/6/21 N 11,375,807.73 11,353,223.99 5/6/17 10086284 39 LO Williston ND 48,619.48 82,969.62 6.575% N/A 4/6/19 N 8,873,516.91 8,790,547.29 12/6/16 5/11/17 2,218,379.23 1 10086285 40 OF Washington DC 39,899.00 0.00 4.694% 4/1/24 6/1/25 N 10,200,000.00 10,200,000.00 5/1/17 10086286 41 OF Charlotte NC 26,553.33 0.00 4.552% N/A 4/6/24 N 7,000,000.00 7,000,000.00 5/6/17 10086287 42 OF Charlotte NC 11,380.00 0.00 4.552% N/A 4/6/24 N 3,000,000.00 3,000,000.00 5/6/17 10086288 43 RT Denver CO 40,327.63 11,735.25 5.183% N/A 1/6/24 N 9,337,801.41 9,326,066.16 5/6/17 10086289 44 RT Anderson IN 37,560.32 15,017.81 4.998% N/A 4/6/24 N 9,018,083.74 9,003,065.93 5/6/17 10086290 45 OF Dallas TX 33,932.08 0.00 4.402% N/A 2/1/19 N 9,250,000.00 9,250,000.00 5/1/17 10086291 46 LO Rock Hill SC 37,435.96 12,636.12 5.083% N/A 4/6/24 N 8,837,920.36 8,825,284.24 5/6/17 10086292 47 RT Rochester Hills MI 37,387.57 12,112.53 5.020% N/A 4/6/24 N 8,937,266.77 8,925,154.24 5/6/17 10086293 48 LO Noblesville IN 37,058.68 12,031.47 5.190% N/A 4/6/24 N 8,568,481.72 8,556,450.25 5/6/17 10086294 49 IN Houston TX 29,304.87 11,976.83 4.143% N/A 3/1/19 N 8,489,039.10 8,477,062.27 5/1/17 10086295 50 LO Roanoke VA 31,142.52 24,251.78 4.850% N/A 4/6/24 N 7,705,365.46 7,681,113.68 5/6/17 10086296 51 RT Whiteville NC 33,203.02 11,097.48 5.110% N/A 4/6/24 N 7,797,185.63 7,786,088.15 5/6/17 10081368 52 MF Baltimore MD 31,405.49 10,233.09 5.180% N/A 4/1/24 N 7,275,402.58 7,265,169.49 5/1/17 10086297 53 OF Sacramento CA 30,448.41 9,101.74 5.081% N/A 3/6/24 N 7,191,121.13 7,182,019.39 5/6/17 10086298 54 RT Chicago IL 29,375.69 13,004.32 5.354% N/A 4/1/24 N 6,583,401.39 6,570,397.07 5/1/17 10086299 55 MU Centennial CO 29,483.69 9,132.82 5.370% N/A 1/1/19 N 6,588,534.66 6,579,401.84 5/1/17 10086300 56 LO Romulus MI 26,053.10 19,049.58 5.060% N/A 4/6/24 N 6,178,599.70 6,159,550.12 5/6/17 10086301 57 MF Canton MI 22,848.18 8,595.48 4.790% N/A 4/6/24 N 5,723,969.31 5,715,373.83 5/6/17 10086302 58 MF Gallatin TN 22,372.48 7,868.43 4.657% N/A 3/6/24 N 5,764,864.28 5,756,995.85 5/6/17 10083658 59 OF Glastonbury CT 23,035.39 8,029.41 4.980% N/A 5/1/24 N 5,550,697.46 5,542,668.05 5/1/17 10086303 60 OF Atlanta GA 20,224.82 11,882.59 4.545% N/A 2/6/19 N 5,339,885.25 5,328,002.66 5/6/17 10086304 61 LO Bloomsburg PA 22,340.16 15,814.67 5.170% N/A 4/6/24 N 5,185,336.60 5,169,521.93 5/6/17 10086305 62 MF Cookeville TN 20,616.28 7,250.77 4.657% N/A 3/6/24 N 5,312,332.29 5,305,081.52 5/6/17 10086306 63 OF Mountain View CA 20,790.79 6,233.94 5.060% N/A 4/6/24 N 4,930,621.08 4,924,387.14 5/6/17 10086307 64 RT Gulf Breeze FL 20,776.72 5,809.39 5.277% N/A 2/6/24 N 4,724,666.67 4,718,857.28 5/6/17 10082430 65 SS Rancho Cucamonga CA 17,999.94 6,952.41 4.720% N/A 4/1/19 N 4,576,256.67 4,569,304.26 5/1/17 10086308 66 MF Dickson TN 16,454.84 5,787.19 4.657% N/A 3/6/24 N 4,240,028.24 4,234,241.05 5/6/17 10086309 67 SS Reno NV 14,291.67 0.00 4.900% N/A 3/6/24 N 3,500,000.00 3,500,000.00 5/6/17 10086310 68 MF Spartanburg SC 11,686.09 4,484.98 4.750% N/A 3/1/24 N 2,952,275.52 2,947,790.54 5/1/17 10086311 69 SS Commerce Township MI 5,920.42 2,900.95 5.060% N/A 3/6/24 N 1,404,051.17 1,401,150.22 5/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 5,301,840.59 1,429,127.70 1,358,272,664.18 1,356,843,536.55 2,218,379.23 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10086250 1 Retail Orange CA 125,000,000.00 28,405,732.72 0.00 10084095 2 Multi-Family Various Various 116,215,017.50 10,663,898.72 0.00 10086251 3 Office Brooklyn NY 100,000,000.00 10,452,821.14 0.00 10086252 4 Retail Hanover MD 90,000,000.00 52,268,439.00 0.00 10086253 5 Office New York NY 70,000,000.00 7,203,964.00 0.00 10086254 6 Retail Various Various 61,973,036.93 12,848,372.38 0.00 10086255 7 Retail Stoughton MA 8,967,890.63 1,281,111.74 0.00 10086256 8 Retail Park Ridge IL 9,130,000.00 678,342.99 0.00 10086257 9 Retail Frisco TX 8,700,000.00 837,776.00 0.00 10086258 10 Retail Westampton NJ 5,121,674.31 427,499.74 0.00 10086259 11 Retail OFallon IL 3,922,308.19 412,491.75 0.00 10086260 12 Retail Fayetteville GA 3,245,368.69 331,572.65 0.00 10086261 13 Retail Chelmsford MA 2,608,696.00 238,028.77 0.00 10086262 14 Retail Houston TX 2,435,488.80 245,874.70 0.00 10086263 15 Retail Various Various 44,100,000.00 3,624,368.26 0.00 10086264 16 Retail Rancho Cucamonga CA 38,581,761.61 3,351,721.94 0.00 10086265 17 Retail Reno NV 39,135,181.51 4,308,020.67 0.00 10086266 18 Retail Centreville VA 32,596,903.52 8,041,045.78 0.00 10086267 19 Retail Muncie IN 35,041,321.26 5,253,497.75 0.00 10086268 20 Lodging Garden Grove CA 33,457,741.82 4,346,388.77 0.00 10086269 21 Lodging Anaheim CA 29,883,040.77 21,650,830.62 0.00 10086270 22 Office Austin TX 28,961,832.06 3,431,887.13 0.00 10086271 23 Mobile Home Park Various Various 24,764,078.92 2,362,081.04 0.00 10086272 24 Office Detroit MI 23,391,326.54 3,625,978.05 0.00 10086273 25 Multi-Family West Lafayette IN 24,000,000.00 0.00 2,457,243.62 10/1/15 9/30/16 10082630 26 Office Lehi UT 21,908,932.18 2,855,677.22 0.00 10086274 27 Industrial Various Various 19,747,611.91 2,439,957.57 0.00 10086275 28 Office Warrenville IL 18,969,650.08 2,374,195.84 0.00 10086276 29 Office Los Angeles CA 19,180,000.00 0.00 1,298,029.94 1/1/16 9/30/16 10082628 30 Industrial Roseville CA 18,795,429.90 1,848,494.07 0.00 10086277 31 Lodging Fresno CA 17,553,665.64 3,375,919.39 4,005,465.95 4/1/16 3/31/17 10086278 32 Office Peachtree Corners GA 15,972,434.04 1,861,667.73 0.00 10086279 33 Office Hamilton NJ 15,574,261.90 1,952,345.52 0.00 10086281 35 Multi-Family Various IL 12,595,450.24 1,379,468.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10084018 36 Retail Inverness FL 12,401,593.68 1,434,337.88 0.00 10086282 37 Multi-Family Dublin OH 11,867,869.48 926,949.09 0.00 10086283 38 Lodging Norfolk VA 11,353,223.99 0.00 1,879,790.16 3/1/16 2/28/17 10086284 39 Lodging Williston ND 8,790,547.29 (354,245.25) 0.00 10086285 40 Office Washington DC 10,200,000.00 1,198,591.87 0.00 10086286 41 Office Charlotte NC 7,000,000.00 1,913,162.69 0.00 10086287 42 Office Charlotte NC 3,000,000.00 447,042.07 0.00 10086288 43 Retail Denver CO 9,326,066.16 822,128.78 233,131.37 1/1/17 3/31/17 10086289 44 Retail Anderson IN 9,003,065.93 1,177,512.66 0.00 10086290 45 Office Dallas TX 9,250,000.00 1,667,210.54 0.00 10086291 46 Lodging Rock Hill SC 8,825,284.24 1,106,849.01 0.00 10086292 47 Retail Rochester Hills MI 8,925,154.24 1,165,165.29 0.00 10086293 48 Lodging Noblesville IN 8,556,450.25 1,823,548.05 0.00 10086294 49 Industrial Houston TX 8,477,062.27 1,124,805.90 0.00 10086295 50 Lodging Roanoke VA 7,681,113.68 1,176,560.50 0.00 10086296 51 Retail Whiteville NC 7,786,088.15 886,756.61 0.00 10081368 52 Multi-Family Baltimore MD 7,265,169.49 773,496.12 0.00 10086297 53 Office Sacramento CA 7,182,019.39 891,081.68 0.00 10086298 54 Retail Chicago IL 6,570,397.07 0.00 718,012.94 1/1/16 9/30/16 10086299 55 Mixed Use Centennial CO 6,579,401.84 391,762.56 0.00 10086300 56 Lodging Romulus MI 6,159,550.12 1,394,967.45 0.00 10086301 57 Multi-Family Canton MI 5,715,373.83 1,018,066.76 0.00 10086302 58 Multi-Family Gallatin TN 5,756,995.85 698,934.78 0.00 10083658 59 Office Glastonbury CT 5,542,668.05 891,967.22 0.00 10086303 60 Office Atlanta GA 5,328,002.66 1,439,354.25 0.00 10086304 61 Lodging Bloomsburg PA 5,169,521.93 615,541.44 0.00 10086305 62 Multi-Family Cookeville TN 5,305,081.52 683,203.82 694,244.66 4/1/16 3/31/17 10086306 63 Office Mountain View CA 4,924,387.14 738,767.32 0.00 10086307 64 Retail Gulf Breeze FL 4,718,857.28 543,647.42 0.00 10082430 65 Self Storage Rancho Cucamonga CA 4,569,304.26 0.00 0.00 10086308 66 Multi-Family Dickson TN 4,234,241.05 571,243.92 576,602.72 4/1/16 3/25/17 10086309 67 Self Storage Reno NV 3,500,000.00 739,215.92 0.00 10086310 68 Multi-Family Spartanburg SC 2,947,790.54 255,323.42 0.00 10086311 69 Self Storage Commerce Township MI 1,401,150.22 218,516.50 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date Total 1,356,843,536.55 Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 28 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 28 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 5/17/17 0 0 1 0 0 0 0 0 4.683786% 62 $0.00 $0.00 $8,790,547.29 $0.00 $0.00 $0.00 $0.00 $0.00 4.665661% 4/17/17 0 0 1 0 0 0 0 0 4.684044% 63 $0.00 $0.00 $8,873,516.91 $0.00 $0.00 $0.00 $0.00 $0.00 4.665919% 3/17/17 0 1 0 0 0 0 0 0 4.684287% 64 $0.00 $8,954,407.89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.666162% 2/17/17 1 0 0 0 0 0 0 0 4.684576% 65 $9,039,768.62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.666452% 1/18/17 0 0 0 0 0 0 0 0 4.684817% 66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.666694% 12/16/16 0 0 0 0 0 0 0 0 4.685056% 67 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.666933% 11/18/16 1 0 0 0 0 0 0 0 4.685309% 68 $9,279,971.07 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.667186% 10/17/16 0 0 0 0 0 0 0 0 4.685545% 69 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.667422% 9/16/16 0 0 0 0 0 0 0 1 4.685794% 70 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $14,715,448.37 4.667671% 8/17/16 0 0 0 0 0 0 0 0 4.691714% 70 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.673672% 7/15/16 0 0 0 0 0 0 0 0 4.691944% 71 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.673902% 6/17/16 0 0 0 0 0 0 0 0 4.692187% 72 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.674146% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 28 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 10086284 39 4 12/6/16 119,365.09 514,008.84 3 1 3/9/17 9,119,723.62 0.00 Totals 1 119,365.09 514,008.84 9,119,723.62 0.00 Totals By Delinquency Code: Total for Status Code 3 (1 loan) 119,365.09 514,008.84 9,119,723.62 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 28 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 10086284 39 3/9/17 1 8,790,547.29 LO ND 6.575% 9,119,723.62 (354,245.25) 12/31/16 (0.22) 5/6/14 4/6/19 82 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 28 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 10086284 39 1 2/11/14 21,000,000.00 5/11/2017 05/09/2017: The loan transferred to the Special Servicer on 03/09/2017 due to the Borrower failing to make the 01/06/2017 and subsequent payments. The loan is secured by a first lien on a 147 room independent full service hotel located in W illiston, ND. The Borrower has been responsive and is working on providing all requested information. The Borrower initially requested a loan modification, although then sent a letter stating that they would no longer be covering operating shortfalls.Mi dland is working with counsel to have a receiver appointed to the property as soon as possible. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 28 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Advances Advances Advances Servicing Advances Paid Totals 119,365.09 514,008.84 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 28 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 28 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 28 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 28 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 39 11,481,695.28 8,790,547.29 1,848.65 0.00 0.00 12,145.63 0.00 0.00 0.00 0.00 Totals 11,481,695.28 8,790,547.29 1,848.65 0.00 0.00 12,145.63 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 28 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 13,994.28 Total Interest Shortfall Allocated to Trust 13,994.28 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 28 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 10082430 65 4,569,304.26 4/1/19 4.720 Full Defeasance Totals 4,569,304.26 Copyright 2017, Wells Fargo Bank, N.A. Page 28 of 28
